DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 10/15/2021.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election without traverse of the species I and a subspecies of Figs. 1-18, claims 1-4 and 9 being readable thereon, in the reply filed on 10/15/2021 is acknowledged.
	Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.


Drawings
3.	The drawings are objected to because of Fig. 19, the solid line of the reference number “211” should be pointed to the “vane outer end face” and the reference number “212” should be pointed to “vane inner end face” (based on the definition of the vane outer end face is the radially outer end face and the vane inner end face is the radially inner end face (see page 53, para. [0253], lines 5-6 and page 55, para. [0259]). Appropriate correction is required.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claims 1, 3-4 and 9, the limitation “a rotating body.. includes a rotating body surface” renders the claim indefinite because it is unclear whether the applicants are claiming “a front rotating body surface (71)” or “a rear rotating body surface (72)”. Similarly, the limitation “a fixed body” renders the claim indefinite because it is unclear whether the applicants are claiming “a front fixed body (90)” or “a rear fixed body (110)”; the limitation “a fixed body surface” renders the claim indefinite because it is unclear whether the applicants are claiming “a front fixed body surface (100)” or “a rear fixed body surface (120)”;  the limitation “a fixed body contact surface” renders the claim indefinite because it is unclear whether the applicants are claiming “a  front fixed body contact surface (101, 102) or “a rear fixed body contact surface (121, 122)”; the limitation “two curved surfaces” renders the claim indefinite because it is unclear whether the applicants are claiming “two front curved surfaces (103) or “two rear curved surfaces (123)” and the limitation “a fixed body insertion hole” renders the claim indefinite because it is unclear whether the applicants are claiming “a front fixed body insertion hole (91) or “rear fixed body insertion hole (111)”. Appropriate correction is required.
	- Claim 2, the limitation “the curved surface” in line 4-6 renders the claim indefinite because it is unclear whether the applicants are claiming “the curved surface (103) of the front fixed body surface (100)” or “the curved surface (123) of the rear fixed body surface (120)”. Appropriate correction is required.
	For the purpose of this Office action, the claims 1-4 and 9 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (Ono) (Publication Number JP2018-044483) in view of Yano (Publication Number JP52-092107).
	Regarding claim 1, as shown in Figs. 2-6 and 11, Ono discloses compressor comprising: a rotary shaft 12; a rotating body 13 that is configured to rotate together with the rotary shaft 12 and includes a rotating body surface (not numbered; however, clearly seen in Figs. 2-3), which intersects with an axial direction of the rotary shaft, and a vane groove 13a and; a fixed body 16, 17 that is configured not to rotate together with the rotary shaft 12 and includes a fixed body surface 16a, 17a, which faces the rotating body surface in the axial direction; a vane 14 that is inserted in the vane groove 13a and configured to rotate together with the rotating body while moving in the axial direction; and a compression chamber 23b, 23c (see Fig. 2 and page 13-15, para. [0058] to para. [0064]) that is defined by the rotating body surface and the fixed body surface 16a, 17a and in which suction and compression of fluid is performed when the vane rotates while moving in the axial direction, wherein the vane 14 has a vane end at an end in the axial direction, the vane end contacting the fixed body surface 16a, 17a, the vane end is curved to be convex 
	As shown in Figs. 1 and 4-10, Yano teaches each curved surface includes 68P1P20190 555US a convex surface (not numbered; however, clearly seen in Figs. 4, 6 and 9-10) continuous with the fixed body contact surface 8 ,9, the convex surface being curved to be convex toward the rotating body surface 5, and a concave surface (not numbered; however, clearly seen in Figs 4, 6 and 9-10) continuous with the convex surface, the concave surface being curved to be concave with respect to the 
	Regarding claim 2, Ono further discloses wherein the vane 14 is plate-shaped and has a thickness in a direction that is orthogonal to both of the axial direction and an extending direction of the vane end (see Fig. 3), and the thickness of the vane 14 is set such that the vane end contacts the curved surface 16d, 17d (see Figs. 4-5) of the front/rear fixed body surface 16a, 17a  in a range from an inner end to an outer end of the curved surface regardless of an angular position on the curved surface.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yano as applied to claim 1 above, and further in view of design choice.
	Regarding claim 4, Ono discloses further comprising a cylinder portion 15, 18, 19, 20, wherein the cylinder portion includes a cylinder inner circumferential surface that cooperates with the rotating body surface 13 and the fixed body surface 16a, 17a to define the compression chamber 23b, 23c (see Fig. 2 and page 13-15, para. [0058] to para. [0064]) and accommodates the rotating body 13 and the fixed body 16, 17, the vane includes a vane outer end face (not numbered; however, clearly seen in Fig. 3) that is an outer end face in the radial direction of the rotary shaft 12 (see Fig. 3) and contacts the cylinder inner circumferential surface, and a vane inner end face (not numbered; however, clearly seen in Fig. 3) that is an inner end face in the radial direction of the rotary shaft 12 and contacts a groove inner end face that is an inner end face of the vane groove 13a in the radial direction, the vane inner end face and the groove inner end face are curved in the same direction. However, Ono fails to disclose70P1P20190 555US a curvature of the vane inner end face being smaller than a curvature of the groove inner end face.
	It is examiner’s position that one having ordinary skill in the rotary compressor art,  would have found it obvious to utilize the curvature of the vane inner end face being smaller than the curvature of the groove inner end face, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vane, the rotor and the cylinder.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Allowable Subject Matter
8.	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art
10.	The IDS (PTO-1449) filed on May 18, 2021, Mar. 10, 2021 and Feb. 3, 2020 has been considered.  An initialized copy is attached hereto.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Ball (U.S. Patent Number 2,457,298), Rapone (U.S. Patent Number 3,838,954), Ariga (Publication Number JP56-088985A) and Pearce (Publication Number GB 2096704A), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746